                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MICHAEL DISSLER.                             §
             Plaintiff,                      §
                                             §
v.                                           §    No. 3:20-CV-0942-D
                                             §
K. ZOOK, WARDEN.                             §
                   Defendant                 §

                                            ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. Plaintiff filed no objections. The undersigned district judge reviewed the findings,

conclusions, and recommendation for plain error. Finding no error, the court adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge. It is therefore ordered that

the findings, conclusions, and recommendation of the United States Magistrate Judge are adopted.

       SO ORDERED.

       June 23, 2021.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
